                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION


UNITED STATES OF AMERICA                          )
                                                  )
                                                  )      Case No. 1:00CR00087-004
                                                  )
v.                                                )      OPINION AND ORDER
                                                  )
MARK EDWARDS, JR.,                                )      By: James P. Jones
                                                  )      United States District Judge
                                                  )
                  Defendant.                      )

     Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Nancy C. Dickenson, Assistant Federal Public Defender,
Abingdon, Virginia, for Defendant.

      The defendant has filed a motion to reduce sentence pursuant to the First

Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018

FSA” or “Act”), which made retroactive certain provisions of the Fair Sentencing

Act of 2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”).

I find the defendant eligible for relief, and I will reduce the sentence.

      Section 2 of the 2010 FSA reduced the penalties for offenses involving

cocaine base by increasing the threshold drug quantities required to trigger

mandatory minimum sentences under 21 U.S.C. § 841(b)(1). After the enactment

of the 2010 FSA, a violation of 21 U.S.C. § 841(a)(1) must involve at least 280

grams of cocaine base, rather than 50 grams, to trigger the 10-years-to-life penalty
range of 21 U.S.C. § 841(b)(1)(A) and 28 grams of cocaine base, rather than five

grams, to trigger the 5-to-40 years penalty range of 21 U.S.C. § 841(b)(1)(B). The

2018 FSA provides that the court may, on motion of the defendant, the Director of

the Bureau of Prisons, the attorney for the Government, or the court, impose a

reduced sentence as if the 2010 FSA were in effect at the time the defendant’s

crime was committed. 2018 FSA § 404(b).

      While a defendant whose crack cocaine drug crime was committed before

August 3, 2010, may be eligible for reduction in sentence, 2018 FSA § 404(a), the

Act provides that the court is not required to reduce any sentence, id. at § 404(c).

Thus, the court must first consider whether the defendant is eligible for a reduction

in sentence. Second, if the defendant is eligible for reduction, the court must

determine whether, and to what extent, a reduction is warranted.

      The defendant was indicted in this court on September 14, 2000, and

charged with traveling in interstate commerce to commit a crime of violence in

violation of 18 U.S.C. § 1952(a)(3)(B) (Count Seven), possessing a firearm in

furtherance of a crime of violence in violation of 18 U.S.C. § 924(c)(1) (Count

Ten), possessing a firearm as a felon in violation of 18 U.S.C. § 922(g)(3) (Count

Thirteen), conspiring to possess with the intent to distribute 50 grams or more of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846 (Count




                                         -2-
Sixteen), and possessing with the intent to distribute 50 grams or more of cocaine

base in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) (Count Seventeen).

      On April 12, 2001, a jury found the defendant guilty of all counts.

According to the Presentence Investigation Report, the defendant was held

accountable for approximately 141.75 grams of cocaine base. Accordingly, he was

determined to have a total offense level of 34, after an increase for obstruction of

justice, and a criminal history category of III, yielding a guideline range of 188 to

235 months imprisonment for Counts Seven, Thirteen, Sixteen, and Seventeen,

plus a consecutive term of 120 months for Count Ten.

      On July 16, 2001, the defendant was sentenced under the then-mandatory

guidelines to 308 months imprisonment, consisting of 188 months for Counts

Seven, Thirteen, Sixteen, and Seventeen, and 120 months for Count Ten, to run

consecutively, to be followed by five years of supervised release. Subsequently,

the defendant filed motions for a reduced sentence pursuant to retroactive

amendments to the U.S. Sentencing Guidelines. Based on these motions, the

defendant’s sentence was ultimately reduced to 240 months imprisonment, to be

followed by five years of supervised release. The Bureau of Prisons calculates his

current projected release date to be March 30, 2021.

      The parties agree that the defendant is eligible for reduction in sentence

under the 2018 FSA. Because he was charged with 50 grams or more of cocaine


                                         -3-
base and not at least 280 grams, the new statutory sentencing range for Counts

Sixteen and Seventeen is five to 40 years imprisonment and at least four years

supervised release. 21 U.S.C. § 841(b)(1)(B).

       I find it appropriate in determining whether to reduce the defendant’s

sentence, and the extent of any such reduction, to consider the sentencing factors

set forth in 18 U.S.C. § 3553(a).       I have reviewed the defendant’s original

Presentence Investigation Report and education and disciplinary data while in

prison, as well as the briefs filed by counsel. Considering the sentencing factors, I

will reduce the defendant’s sentence to time served, to be followed by a term of

supervised release of four years.

       Accordingly, it is hereby ORDERED as follows:

       1.     The Motion to Reduce Sentence, ECF No. 307, is GRANTED;

       2.     The defendant’s sentence is hereby reduced to time served as to

Counts Seven, Ten, Thirteen, Sixteen, and Seventeen, meaning that the defendant

has now fully served the imprisonment imposed as to all counts and is to be

released from imprisonment. This imprisonment is to be followed by a total term

of supervised release of four years to include an additional condition that the

defendant serve a term of 6 months in a community corrections facility and obey

all of the rules of the facility;




                                         -4-
      3.     The defendant’s sentencing judgment shall otherwise remain

unchanged;

      4.     The effective date of this Order shall be stayed for 10 days from the

date of entry to allow the processing of the defendant’s release and to allow the

Probation Office to approve his reentry plan; and

      5.     The Probation Office shall immediately transmit this Opinion and

Order to the Bureau of Prisons.

                                              ENTER: May 6, 2019

                                              /s/ James P. Jones
                                              United States District Judge




                                        -5-
